DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 07/11/2022.
Status of Rejections
The rejection(s) of claim(s) 10-17 is/are obviated by applicant’s cancellation. 
The rejection of claim(s) 13-14 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendment.
All previous rejections are withdrawn in view of applicant' s amendments.
New grounds of rejection are necessitated by applicant' s amendments.
Claims 19-22 are pending.
Election/Restrictions
Newly submitted claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 22 is equivalent to previous claim 18, which was withdrawn in the provisional election of the previous Office action, and affirmed in Applicant’s remarks filed 07/11/2022.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 19-21 are under consideration for this Office Action.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites “the additional anion exchange ionomer layer is approx. 10% of the thickness of the cathode electrode layer”. There is no support in the specification for this limitation, only that the anion exchange layer is approx. 10% of the thickness of the cationic polymer layer (see Page 6, lines 16-17, of the instant specification). 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the electromechanical co-electrolysis cell" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this has been interpreted to refer to the “electrochemical co-electrolysis cell” of claim 19.
Claim 21 recites the limitation "the electromechanical co-electrolysis cell" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this has been interpreted to refer to the “electrochemical co-electrolysis cell” of claim 19.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhl et al. (U.S. 2017/0321334), hereinafter Kuhl, in view of Covitch et al. (U.S. Patent No. 4,386,987), hereinafter Covitch.
Regarding claim 19, Kuhl teaches an electrochemical co-electrolysis cell for the reduction of carbon dioxide (see e.g. Paragraph 0034, lines 1-4), containing a membrane electrode assembly (MEA) (see e.g. Fig. 4, MEA 400; Paragraph 0059, lines 1-2), said MEA comprising an anode electrode layer (see e.g. Fig. 4, anode 440; Paragraph 0059, lines 3-4), a cathode electrode layer (see e.g. Fig. 4, cathode 420; Paragraph 0059, lines 3-4), and a cation exchange polymer membrane between the anode electrode layer and said cathode electrode layer (see e.g. Fig. 4, ion-conducting membrane 465 comprising a cation-conducting polymer; Paragraph 0061, lines 6-9); wherein the cathode electrode layer comprises a mixture of a cathode catalyst material and an anion exchange ionomer (see e.g. Paragraph 0061, lines 1-5) and an additional layer of the anion exchange ionomer disposed on one side of said cathode electrode layer, wherein the distribution of the additional anion exchange ionomer layer on the cathode electrode is such that this anion exchange ionomer separates the cathode catalyst material from the cation exchange polymer membrane (see e.g. Fig. 4, cathode buffer layer 425 comprising an anion-conducting polymer; Paragraph 0061, lines 10-15). 
Kuhl does not explicitly teach the distribution of the additional anion exchange ionomer layer also being such that the anion exchange ionomer forms a discontinuous contact interface with said cation exchange polymer membrane. Kuhl does however teach the anion exchange ionomer layer preferably being porous (see e.g. Paragraph 0055, lines 1-3, and Paragraph 0061, lines 15-16). Kuhl further teaches the overall ion exchange layer, including the cation exchange and anion exchange layers, preferably having at least one nonporous layer to prevent reactants and products of the cathode from passing to the anode and vice versa (see e.g. Paragraph 0051, lines 4-7). The combination of the porous anion exchange ionomer layer and the nonporous other layer, the cation exchange membrane, would result in a discontinuous contact surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cation exchange membrane of Kuhl to be nonporous when the anion exchange ionomer layer is porous, creating a discontinuous contact surface, in order to prevent cathode reactants and products from passing to the anode and vice versa.
	Kuhl does not teach the additional layer of anion exchange ionomer being spray-coated on the cathode electrode layer, wherein the distribution of the additional anion exchange ionomer layer on the cathode electrode layer takes the porosity of the cathode electrode layer on which it is deposited.
Covitch teaches a method of forming a polymer membrane on an electrode (see e.g. Abstract) comprising depositing a solution of the polymer on a porous electrode structure by means such as spraying (see e.g. Col. 3, lines 24-28 and 38-49, and Col. 5, lines 3-5), resulting in the membrane taking the shape of the porous electrode surface on which it is deposited (see e.g. Fig. 2, polymer coating 20 covering and conforming to the interstices of electrode structure 15; Col. 4, lines 20-22). This solution method allows for concurrent formation of the membrane and attachment of the electrode to the membrane (see e.g. Col. 3, lines 16-21), avoiding the need for using considerable pressure to form a membrane-electrode sandwich structure as with other methods of attaching a pre-formed film to the electrode structure (see e.g. Col. 2, lines 52-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anionic exchange ionomer layer of Kuhl to be solution sprayed on the porous cathode layer, resulting in the polymer layer conforming to the shape of the porous cathode, as taught by Covitch as a suitable method of concurrently forming the polymer film and attaching it to a porous electrode that avoids the need to use high pressure to form the sandwiched structure.
Regarding claim 20, Kuhl in view of Covitch teaches the side of the cathode electrode layer in contact with the additional anion exchange ionomer layer having a 3D porous structure comprising the mixture of the cathode catalyst material and the anion exchange ionomer layer (see e.g. Kuhl Paragraph 0061, lines 1-3, and Paragraph 0046, lines 1-4 and 8-11).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhl in view of Covitch, as applied to claim 19 above, and further in view of Snelson et al. (U.S. 2013/0202984), hereinafter Snelson.
Regarding claim 21, Kuhl in view of Covitch teaches all the elements of the cell of claim 19 as stated above. Kuhl in view of Covitch does not explicitly teach the additional anion exchange ionomer layer being approximately 10% of a thickness of the cathode electrode layer. Kuhl does teach the thickness of the anionic conductive layer being approximately between 200 nm and 100 µm, or more specifically between 500 nm and 50 µm (see e.g. Kuhl Paragraph 0054, lines 14-17), but does not specify the thickness of the cathode electrode layer.
Snelson teaches an electrochemical cell comprising a membrane electrode assembly (see e.g. Abstract), comprising electrodes including catalyst material and customary additives such as ionomers (see e.g. Paragraph 0240, lines 1-3, and Paragraph 0247 and Paragraph 0253), wherein the cathode is formed with an average thickness of 400 µm (see e.g. Paragraph 0349, lines 5-8).
In combination with the 500 nm to 50 um thickness of the anion exchange ionomer layer, the anion exchange ionomer layer would have a thickness of 0.1 to 12.5% of the cathode electrode layer, encompassing the claimed value of the present invention.
MPEP § 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode electrode layer of Kuhl in view of Covitch to have a thickness of 400 µm, resulting in the anion conductive layer having 0.1-12.5% of its thickness, as taught by Snelson to be a known suitable thickness for an electrode catalyst layer for an electrochemical cell MEA.
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
On pages 4-5, Applicant argues that new claim 19, which is substantially identical to previous claim 10, is patentable over Kuhl, Covitch and Koshino, particularly concerning the limitation of the spray coated anion exchange ionomer layer taking the porosity of the layer on which it is deposited. This is not considered persuasive. Kuhl teaches the electrochemical carbon dioxide cell comprising an additional anion exchange ionomer layer adjacent the cathode layer (see e.g. Kuhl Fig. 4, cathode buffer layer 425 comprising an anion-conducting polymer; Paragraph 0061, lines 10-15), wherein the cathode layer has a porous structure (see e.g. Kuhl Paragraph 0046, lines 8-11). As stated in the previous rejection of claim 14, Covitch teaches forming of a polymer membrane on an electrode by depositing a solution of the polymer on a porous electrode structure (see e.g. Covitch Col. 3, lines 24-28 and 38-49), resulting in the membrane taking the shape of the porous electrode surface on which it is deposited (see e.g. Covitch Fig. 2, polymer coating 20 covering and conforming to the interstices of electrode structure 15; Col. 4, lines 20-22). Covitch further teaches this deposition being done by means such as spray coating (see e.g. Covitch Col. 5, lines 3-5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795      

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795